Citation Nr: 0009364	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-20 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to service connection for lumbar spinal stenosis.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1967 to February 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1994 RO rating decision that denied service 
connection for spinal stenosis and a March 1999 RO rating 
decision that denied a total rating for compensation purposes 
based on unemployability.


REMAND


A private medical report was received in September 1999.  
This report contains a medical opinion that causally links 
the veteran's spinal stenosis to an incident of service.  
This relevant evidence has not been reviewed by the RO and 
the veteran or his representative have not waived initial 
consideration of this evidence by the RO.  Due process 
requires that the RO consider all relevant evidence and 
provide the veteran with an appropriate supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (1999).

A private medical report dated in August 1995 is to the 
effect that the veteran is unemployable due to the severity 
of his service-connected low back disorder.  The record shows 
that service connection is in effect for degenerative disc 
disease of the lumbosacral spine with chronic lumbosacral 
strain and nerve root irritation that produces similar 
manifestations as the non-service-connected lumbar spinal 
stenosis.  The medical evidence does not delineate the 
symptoms specifically attributable to the service-connected 
low back disability and those due to the non-service-
connected low back disability.  The duty to assist the 
veteran includes providing him with a thorough and 
contemporaneous medical examination that takes into account 
prior medical evaluations.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of the low back disability, 
and to obtain an opinion as to the 
etiology of his lumbar spinal stenosis.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should give a fully 
reasoned opinion as to the etiology of 
the veteran's lumbar stenosis, including 
whether it is at least as likely as not 
that the lumbar spinal stenosis is 
causally related to an incident of 
service.  The examiner should support the 
opinion by discussing medical principles 
as applied to the medical evidence in 
this case, including the opinions in the 
private medical report received in 
September 1999 and in prior VA medical 
reports.  

If the lumbar spinal stenosis is not 
causally related to an incident of 
service, the examiner should specify the 
symptoms attributable to this disorder 
and those attributable to the service-
connected degenerative disc disease of 
the lumbosacral spine with chronic 
lumbosacral strain and nerve root 
irritation, if possible.  The examiner 
should also express an opinion on what 
effect the veteran's service connected 
low back disorder has on his ability to 
work.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available and 
reviewed prior to the examination.

2.  After the above development, the RO 
should review the claims.  If action 
remains adverse to the veteran, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative, covering all evidence 
received since the issuance of the 
previous supplemental statement of the 
case.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




